Citation Nr: 1516693	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-15 290A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's May 1, 2014 decision denying entitlement to service connection for residuals of blunt trauma to the head, to include a cervical spine disability.


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The moving party served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 motion that alleges CUE in the May 1, 2014 Board decision.  


FINDINGS OF FACT

1.  In a May 2014 decision, the Board denied entitlement to service connection for residuals of blunt trauma to the head, to include a cervical spine disability. 

2.  The correct facts were before the Board at the time of the May 1, 2014 decision.  The Board did not misrepresent the facts nor did it incorrectly apply the extant statutory and regulatory provisions at that time.  


CONCLUSION OF LAW

The criteria for CUE in the May 1, 2014 Board decision have not been met.  38 C.F.R. § 20.1404(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to motions for CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.  Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998), the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400 (2014).  The moving party's motion for review or revision was filed with the Board in May 2014. 

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a) (2014).

In this case, the moving party appears to have met the requirements of 38 C.F.R. § 20.1404(a).  The May 2014 motion on a statement in support of claim form (VA Form 21-4138) included his name, the date of the Board decision, the VA file number of the case decided by the Board, and referenced and indicated disagreement with the Board's May 2014 determination to deny his claim of entitlement to service connection for residuals of blunt trauma to the head.  Consequently, the Board finds that the moving party met the threshold pleading requirements of 38 C.F.R. § 20.1404(a).  

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

The provisions of 38 C.F.R. § 20.1403(a) define CUE as a very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires either that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill its duty to assist, and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Here, in his May 2014 motion, the moving party contended that the evidence concerning how his injury occurred in service in the May 1, 2014 Board decision was "misrepresented."  He indicated that he had stated "from the beginning of [his] claim that [his] injury was caused when, while on active duty, someone jumped into a lake and landed on [his] head."  The moving party then proceeds to reference several documents and records located in his claims file which purport to show this version as to the cause of the injury in service, and he contends that all of these statements are consistent and true.  

The Board notes that the May 1, 2014 Board decision reviewed and considered all of the documents and records which the moving party referred to in his May 2014 motion, in addition to several other documents in the moving party's claims file, before determining the consistency and probative value of the moving party's statements as to the cause of the in-service injury.  Thus, the proper evidence was before the Board at the time of its decision.  

In addition, the Board specifically considered the Veteran's version of the events to include his allegation that a blunt trauma to the head occurred when someone jumped on him when he was swimming in a lake.  The Board found, however, that the Veteran's version was not believable because he had presented conflicting testimony concerning the in-service injury.  This finding by the Board does not amount to a "misrepresentation."  Rather, it was the Board's responsibility to consider and weigh all the lay and medical evidence.  Simply because the Board made a finding adverse to the Veteran does not mean that there was a clear and unmistakable error requiring revision of the decision.  

The movant's remaining disagreement concerns the way that the Board weighed and evaluated his statements.  As noted, such disagreement does not amount to a finding of CUE.  


ORDER

The motion alleging CUE in the May 1, 2014 Board decision is denied.




                       ____________________________________________
	M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



